Title: From George Washington to William White, 30 May 1799
From: Washington, George
To: White, William



Revd & Dear Sir,
Mount Vernon 30th May 1799

The Sermon on the duty of Civil obedience as required in Scripture, which you had the goodness to send me, came safe a Post or two ago; and for which I pray you to accept my grateful acknowledgments.
The hurry in which it found me engaged, in a matter that pressed, has not allowed me time to give it a perusal yet: but I anticipate the pleasure & edification I shall find when it is in my power to do it. With every respectful wish, in which Mrs Washington unites, for yourself & the young ladies of your family, I am with great esteem & regard, Dear Sir Your Most Obedt & Very Hble Servt

Go: Washington

